DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on November 17, 2020
Claims 1, 2, 6, 7, 10, 16, 17 and 20-22  are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 10, 16, 17 and 20-22  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Jung  et al. (USP: 2018/0288685).

As per Claim 1 Jung teaches a method of a base station in a wireless communication system, the method comprising:
 receiving, from a user equipment (UE), a discovery resource request message comprising at least one of  information indicating (Paragraph 0226  the index may indicate whether the resource pool is used only for the public safety terminal, only for the non -public safety terminal, or for both the public safety terminal and the non -public safety terminal.) a number of non-public safety (PS) discovery messages to be transmitted by the UE in a discovery period and information of a frequency on which the UE wants to transmit the non-PS discovery messages or information indicating a number of PS discovery messages to be transmitted by the UE in the discovery period (Paragraph 0161, 0220, 0226, 0247-0251   a public safety terminal performs D2D discovery for public safety at said certain frequencies, and the terminal performing the cellular communication (non -public safety terminal) is not allowed to use the certain frequencies in performing the D2D discovery, then it may not be very beneficial to distinguish between the resource pool for the public safety terminals and the resource pool for the non -public safety terminals.) and information of a frequency on which the UE wants to transmit the PS discovery messages (Paragraph 0018, 0122, 0123 The UE comprises a radio frequency (RF) unit configured to transmit and receive a radio signal and a processor coupled to the RF unit, wherein the processor is configured to determine a range class for each of a plurality of D2D discovery resource pools); and 
transmitting, to the UE, at least one of first information indicating at least one resource for the non-PS discovery messages or second information indicating at least one resource for the PS discovery messages, wherein the at least one of the first information and the second information is transmitted through a radio resource control (RRC) connection reconfiguration (Paragraph 0041 0216-0220 the RRC layer exchanges an RRC message between the UE and the BS. The network sends an RRC connection establishment message as a response to the RRC connection request For example, the network provides information identifying the usage of the resource pool described above in the form of an index, and the terminal determines from the index whether or not each resource pool support a public safety UE and/or a non-safety UE), the discovery range allowed for each resource pool).

As per Claim 2 Jung teaches the method of claim 1, further comprising:
allocating the at least one resource for the non-PS discovery messages or the at least one resource for the PS discovery messages to the UE, based on whether an indicator is included in the discovery resource request message, wherein the indicator indicates that the at least one resource for transmitting the PS discovery messages is required (Paragraph 0223, 0226 the index may indicate whether the resource pool is used only for the public safety terminal, only for the non -public safety terminal, or for both the public safety terminal and the non -public safety terminal.  index indicating that a resource pool may be used for D2D discovery is N, the index with N values may be set for more than one resource pool. ). 

3-5. (Canceled)

As per Claim 6 Jung teaches a method of a user equipment (UE) in a wireless communication system, the method comprising: transmitting, to a base station, a (Paragraph 0226  the index may indicate whether the resource pool is used only for the public safety terminal, only for the non -public safety terminal, or for both the public safety terminal and the non -public safety terminal.) a number of non-public safety (PS) discovery messages to be transmitted by the UE in a discovery period and information of a frequency on which the UE wants to transmit the non-PS discovery messages or (ii) information indicating a number of PS discovery messages to be transmitted by the UE in the discovery period (Paragraph 0161, 0220, 0226, 0247-0251   a public safety terminal performs D2D discovery for public safety at said certain frequencies, and the terminal performing the cellular communication (non -public safety terminal) is not allowed to use the certain frequencies in performing the D2D discovery, then it may not be very beneficial to distinguish between the resource pool for the public safety terminals and the resource pool for the non -public safety terminals.)  and information of a frequency on which the UE wants to transmit the PS discovery messages (Paragraph 0018, 0122, 0123 The UE comprises a radio frequency (RF) unit configured to transmit and receive a radio signal and a processor coupled to the RF unit, wherein the processor is configured to determine a range class for each of a plurality of D2D discovery resource pools); and receiving, from the base station, at least one of first information indicating at least one resource for the non-PS discovery messages or second information indicating at least one resource for the PS discovery messages, wherein the at least one of the first information and the second information is transmitted through a radio resource control (RRC) connection reconfiguration  (Paragraph 0041 0216-0220 the RRC layer exchanges an RRC message between the UE and the BS. The network sends an RRC connection establishment message as a response to the RRC connection request For example, the network provides information identifying the usage of the resource pool described above in the form of an index, and the terminal determines from the index whether or not each resource pool support a public safety UE and/or a non-safety UE), the discovery range allowed for each resource pool).

As per Claim 7 Jung teaches the method of claim 6, wherein the at least one resource for the non-PS discovery messages or the at least one resource for the PS discovery messages is allocated to the UE, based on whether an indicator is included in the discovery resource request message, and wherein the indicator indicates that the at least one resource for transmitting the PS discovery messages is required (Paragraph 0223, 0226 the index may indicate whether the resource pool is used only for the public safety terminal, only for the non -public safety terminal, or for both the public safety terminal and the non -public safety terminal.  index indicating that a resource pool may be used for D2D discovery is N, the index with N values may be set for more than one resource pool. )..

8-9. (Canceled)

As per Claim 10 Jung teaches the method of claim 6, further comprising: transmitting the non-PS discovery messages or the PS discovery messages using the at least one (Paragraph 0010, 0014 In an aspect, a method for transmitting a device-to-device (D2D) discovery message using a user equipment (UE) in a wireless communication system is provided).

11-15. (Canceled)

As per Claim 16 Jung teaches a base station in a wireless communication system, the base station comprising: a transceiver configured to receive or transmit a signal; and at least one processor coupled with the transceiver and configured to: receive, from a user equipment (UE), a discovery resource request message comprising at least one of (i) information indicating (Paragraph 0226  the index may indicate whether the resource pool is used only for the public safety terminal, only for the non -public safety terminal, or for both the public safety terminal and the non -public safety terminal.)  a number of non-public safety (PS) discovery messages to be transmitted by the UE in a discovery period and information of a frequency on which the UE wants to transmit the non-PS discovery messages or information indicating a number of PS discovery messages to be transmitted by the UE in the discovery period (Paragraph 0161, 0220, 0226, 0247-0251   a public safety terminal performs D2D discovery for public safety at said certain frequencies, and the terminal performing the cellular communication (non -public safety terminal) is not allowed to use the certain frequencies in performing the D2D discovery, then it may not be very beneficial to distinguish between the resource pool for the public and information of a frequency on which the UE wants to transmit the PS discovery messages, and transmit, to the UE, (Paragraph 0018, 0122, 0123 The UE comprises a radio frequency (RF) unit configured to transmit and receive a radio signal and a processor coupled to the RF unit, wherein the processor is configured to determine a range class for each of a plurality of D2D discovery resource pools), wherein the at least one of the first information and the second information is transmitted through a radio resource control (RRC) connection reconfiguration  (Paragraph 0041 0216-0220 the RRC layer exchanges an RRC message between the UE and the BS. The network sends an RRC connection establishment message as a response to the RRC connection request For example, the network provides information identifying the usage of the resource pool described above in the form of an index, and the terminal determines from the index whether or not each resource pool support a public safety UE and/or a non-safety UE), the discovery range allowed for each resource pool).

As per Claim 17 Jung teaches the base station of claim 16, wherein the at least one processor is further configured to: allocate the at least one resource for the non-PS discovery messages or the at least one resource for the PS discovery messages to the UE, based on whether an indicator is included in the discovery resource request message, wherein the indicator indicates that the at least one resource for transmitting the PS discovery messages is required (Paragraph 0223, 0226 the index may indicate whether the resource pool is used only for the public safety terminal, only for the non -public safety terminal, or for both the public safety terminal and the non -public safety terminal.  index indicating that a resource pool may be used for D2D discovery is N, the index with N values may be set for more than one resource pool).

18-19. (Canceled)

As per Claim 20 Jung teaches a user equipment (UE) in a wireless communication system, the UE comprising: a transceiver configured to receive or transmit a signal; and at least one processor coupled with the transceiver and configured to: transmit, to a base station, a discovery resource request message comprising at least one of (i) information indicating (Paragraph 0226  the index may indicate whether the resource pool is used only for the public safety terminal, only for the non -public safety terminal, or for both the public safety terminal and the non -public safety terminal.) a number of non-public safety (PS) discovery messages to be transmitted by the UE in a discovery period and information of a frequency on which the UE wants to transmit the non-PS discovery messages or (fit information indicating a number of PS discovery messages to be transmitted by the UE in the discovery period and information of a frequency on which the UE wants to transmit the PS discovery messages (Paragraph 0161, 0220, 0226, 0247-0251   a public safety terminal performs D2D discovery for public safety at said certain frequencies, and the terminal performing the cellular communication (non -public safety terminal) is not allowed to use the certain frequencies in performing the D2D discovery, then it may not be very beneficial to distinguish between the resource pool for the public safety terminals and the resource pool for the non -public safety terminals.), and receive, from the base station, at least one of first information indicating at least one resource for t the non-PS discovery messages or second information indicating at least one resource for the PS discovery messages, wherein the at least one of the first information and the second information is transmitted through a radio resource control (RRC) connection reconfiguration (Paragraph 0041 0216-0220 the RRC layer exchanges an RRC message between the UE and the BS. The network sends an RRC connection establishment message as a response to the RRC connection request For example, the network provides information identifying the usage of the resource pool described above in the form of an index, and the terminal determines from the index whether or not each resource pool support a public safety UE and/or a non-safety UE), the discovery range allowed for each resource pool).

As per Claim 21 Jung teaches the UE of claim 20, wherein the at least one resource for the non-PS discovery messages or the at least one resource for the PS discovery messages is allocated to the UE, based on whether an indicator is included in the discovery resource request message, and wherein the indicator indicates that the at least one resource for transmitting the PS discovery messages is required (Paragraph 0223, 0226 the index may indicate whether the resource pool is used only for the public safety terminal, only for the non -public safety terminal, or for both the public safety terminal and the non -public safety terminal.  index indicating that a resource pool may be used for D2D discovery is N, the index with N values may be set for more than one resource pool. ).

As per Claim 22 Jung teaches the UE of claim 20, wherein the at least one processor is further configured to: transmit the non-PS discovery messages or the PS discovery messages using the at least one of the first information or the second information (Paragraph 0010, 0014 In an aspect, a method for transmitting a device-to-device (D2D) discovery message using a user equipment (UE) in a wireless communication system is provided).

23-25. (Canceled)

Response to Argument(s)
Applicant's argument(s) filed on November 17, 2020 have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Examiner, Art Unit 2468